Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the pair of alignment members” in line 4.  After this, claim 4 recites “the alignment member” in line 11.  It is unclear which one of the previously recited alignments in line 4 of claim 4 is referred to by the later recited “the alignment member” in line 11 of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0158405 (Nagasako et al.) (hereinafter “Nagasako”).
Regarding claim 1, Figs. 1-128(c) show a sheet stacking device (51 in Fig. 1) comprising: 
a sheet discharge outlet (outlet below element 180 in Fig. 3) from which a sheet (Pa) is discharged; 
a pair of discharge rollers (3a and 3b or 2b or 2a) for discharging the sheet from the sheet discharge outlet (outlet below element 180); 
a stacking tray (12) disposed below a downstream side of the sheet discharge outlet (outlet below element 180) in a sheet discharge direction (left in Fig. 4) to stack the sheet discharged from the sheet discharge outlet (outlet below element 180); and 
an aligning mechanism (Fig. 15) for aligning the sheet stacked on the stacking tray (12) in a sheet width direction perpendicular to the sheet discharge direction (left in Fig. 4), 
wherein the aligning mechanism (Fig. 15) includes 
a pair of alignment members (including 102a and 102b) capable of moving independently of each other in the sheet width direction and in an up and down direction, the pair of alignment members (including 102a and 102b) contacting side 
a pair of height detectors (Figs. 99(a) – 99(c)) for detecting heights of the sheet on both sides in the sheet width direction by allowing the pair of alignment members (including 102a and 102b) to contact an upper surface of the sheet at vicinities of the side edges of the sheet, and the pair of alignment members (including 102a and 102b) can individually adjust the heights of the pair of alignment members (including 102a and 102b) so that the pair of alignment members (including 102a and 102b) face the side edges of the sheet (s) when aligning the sheet, on the basis of the heights of the sheet detected by the pair of height detectors (Figs. 99(a) – 99(c)).  
Regarding claim 2, Figs. 1-128(c) show that the pair of alignment members (including 102a and 102b) are capable of rotating independently of each other about a rotation shaft (176) extending in the sheet width direction, and 
the pair of height detectors (Figs. 99(a) – 99(c)) detect the heights of the sheet on the basis of rotation angles of the pair of alignment members (including 102(a) and 102(b)).  
Regarding claim 3, Figs. 1-128(c) show that if a difference between the height of the sheet detected by one (left detector) of the pair of height detectors (Figs. 99(a) – 99(c)) and the height of 23Docket No.: 0458.1563 the sheet detected by the other (right detector) of the pair of height detectors (Figs. 99(a) – 99(c)) is a predetermined value or larger, the discharging of the sheet from the sheet discharge outlet (outlet below element 180 in Fig. 3) is stopped.  See, e.g., numbered paragraphs [0700] – [0701] and Fig. 123(a).

wherein the aligning mechanism (Fig. 15) includes a slide mechanism (including 170a, 173a, 172a and 174a 170b, 173b, 172b and 174b) for moving each of the pair of alignment members (including 102a and 102b) in the sheet width direction, and 
a lifting mechanism (Fig. 122(a)) for rotating each of the pair of alignment members (including 102a and 102b) about a rotation shaft (176) in the up and down direction, the pair of alignment members (including 102a and 102b) are attached to one end and the other end of the rotation shaft (176) respectively in a rotatable manner with a predetermined play in the rotation direction, each of the pair of height detectors (Figs. 99(a) – 99(c)) includes an angle detection sensor (450a or 450b) capable of detecting a rotation angle of the alignment member (102a or 102b), and the controller (Fig. 46) controls the lifting mechanism (Fig. 122(a)) to move each of the pair of alignment members (including 102a and 102b) independently from a first position facing side edge in the sheet width direction of the sheet (s) stacked on the stacking tray (12) to a second position above the sheet (s), then controls the slide mechanism (including 170a, 173a, 172a and 174a 170b, 173b, 172b and 174b) to move each of the pair of alignment members (including 102a and 102b) to inside in the sheet width direction so as to be positioned at a third position facing the upper surface of the sheet, then controls the lifting mechanism (Fig. 122(a)) to move each of the pair of alignment members (including 102a and 102b) downward from the third position to a contact position in contact with the upper surface of the sheet, while controlling the angle detection sensor (450a or 450b) to detect a rotation angle from the third position to the contact position, 
Regarding claim 5, Figs. 1-128(c) show a sheet post-processing device (Fig. 49) comprising: 
a processing tray (stapling tray in Fig. 49) on which a sheet is loaded; 
a post-processor (11) for performing a predetermined post-processing (stapling) on the sheet loaded on the processing tray (stapling tray in Fig. 49); and the sheet stacking device according to claim 1, including the pair of 24Docket No.: 0458.1563 discharge rollers (e.g., 3a and 3b) disposed on the downstream side of the processing tray (stapling tray) in the sheet discharge direction, so that the sheet after the post-processing by the post-processor (11) is stacked on the stacking tray (12) by the pair of discharge rollers (e.g., 3a and 3b).  
Regarding claim 6, Figs. 1-128(c) show an image forming system (Fig. 1) comprising: 
an image forming apparatus (50) for forming an image on a sheet; and 
the sheet post-processing device according to claim 5, configured to be connected to the image forming apparatus (50) so as to perform a predetermined post- processing (stapling) on the sheet after image formation.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653